Citation Nr: 9918141	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse








ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in January 1997 and April 
1999 for evidentiary development and due process 
considerations.  The Board finds that the Depart of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO&IC) has 
accomplished the action requested in those remands to the 
extent possible, and that this matter is now ready for 
appellate consideration. 


FINDING OF FACT

Hypertension is causally related to service-connected PTSD.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of service-
connected PTSD.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may be granted for a disorder which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") held that the term "disability", as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected disability, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected disability, shall 
be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation. 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it is the duty of the Board as the fact finder to 
determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

Lay persons are not competent to render testimony concerning 
medical causation. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Service connection may be established through 
competent lay evidence, not medical records alone.  Horowitz 
v. Brown, 5 Vet. App. 217 (1993).  But a lay witness is not 
capable of offering evidence requiring medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).


Factual Background

Service medical records do not reflect complaints, 
treatments, or findings of any acquired psychiatric disorder, 
including PTSD, or hypertension.  Blood pressure at entrance 
was noted to be 118/68, and at separation, 138/88.

A Department of Veterans Affairs (VA) outpatient treatment 
record from August 1983 reflects that the veteran denied a 
history of hypertension or diabetes.  In early September 1983 
blood pressure was 130/90, and two weeks later, it was at 
134/88.

Service connection for PTSD was established and assigned a 10 
percent evaluation in a rating decision in June 1986, based 
on service medical records and a VA examination in April 
1986, which revealed a diagnosis of mild PTSD.  

Thereafter, the veteran filed a notice of disagreement with 
the initial rating for his PTSD, and in a February 1987 
personal hearing, the veteran testified as to his PTSD 
symptoms.  At this time, he did not offer testimony as to 
complaints or treatment for hypertension, nor did he relate 
such a condition to service or his PTSD.

In a rating decision in June 1987, the evaluation for PTSD 
was increased to 30 percent, effective from February 1986.  
It was noted that VA examination in March 1987 revealed a 
diagnosis of significant PTSD.

The RO&IC determined that results from a VA examination in 
May 1988 did not warrant a change in the 30 percent rating 
for the veteran's PTSD.

A September 1988 outpatient record reflects that the 
veteran's blood pressure was slightly elevated at 130/98.  In 
July 1989, blood pressure was at 134/92.

A September 1989 outpatient record reflects that blood 
pressure was at 130/96, sitting, and when standing, 128/90.  
In October 1989, it was 120/86, and in December 1989, 130/90.

A VA examination report from July 1990 reveals that the 
veteran reported a history of taking several medications in 
February 1990 for leg pain, and that he had a reaction to the 
medications, including high blood pressure.  An August 1990 
rating decision continued the 30 percent evaluation based on 
the results of this examination.

VA outpatient records reflect that in August 1990, the 
veteran's blood pressure was at 148/84.  In April 1991, the 
veteran's blood pressure was 124/86.  In September 1991, 
there were readings of 163/100, 163/96, 146/92, and 124/42, 
and in October 1991, the veteran's blood pressure was at 
156/93.  In January 1992, blood pressure was at 142/94 and 
144/84.  In May 1992, it was at 130/94.  In July 1993, blood 
pressure was at 134/80 and 120/88.

In September 1993, the veteran applied for an increased 
rating based on complaints of an increase in stress and that 
his PTSD had worsened.  A rating decision in January 1994 
granted a temporary 100 percent rating due to hospitalization 
for PTSD, effective from November 1993.  A November 1993 VA 
nursing note reflects that the veteran's blood pressure was 
at 160/100. 

In May 1994 the RO&IC increased the evaluation for PTSD to 50 
percent, based on recent VA outpatient and hospital records, 
effective the month prior to the veteran's November 1993 
hospitalization, and beginning once again in March 1994.  In 
August 1994 the RO&IC continued the 50 percent evaluation 
based on a review of outpatient records over the period from 
May to July 1994.  A June 1994 VA outpatient record revealed 
a blood pressure reading of 160/96.  In July 1994, blood 
pressure was at 154/92.  Additional August 1994 rating 
decisions and a September 1994 rating decision continued the 
50 percent evaluation.

A VA hospital summary from January 1995 reveals that during 
this hospitalization, the veteran experienced some transient 
but consistently increased diastolic blood pressure which Dr. 
A. found to probably be secondary to increased stress which 
he also encountered consistent with his PTSD, and also when 
he did not receive medication on time periodically.

Thereafter, a March 1995 VA medical statement from Dr. G. 
reflects that the veteran had hypertensive vascular disease 
which was caused by his PTSD.  Also, Dr. G. indicated that 
the PTSD served as a stressor for his hypertension; 
therefore, both conditions were related and both needed to be 
treated.  In reviewing the veteran's recent hospital records 
at Philadelphia, Dr. G. found that the veteran's systolic 
blood pressures were as high as 178, and diastolic pressures 
as high as 98.  Dr. G. further noted that the veteran had 
been seen in the cardiology clinic and that at present, he 
did have significant hypertension requiring treatment.

A March 1995 discharge summary from B. Hospital reflects that 
the veteran had been under the care of the VA medical center 
for hypertension and PTSD, and that following recurrent left 
chest pain which had become very intense the night before, he 
was admitted to this facility and given Morphine.  Blood 
pressure at the time of admission was 221/131.  The diagnosis 
included hypertension and PTSD.

A VA outpatient record from April 1995 reflects the medical 
opinion that hypertension could aggravate the veteran's PTSD 
which was an anxiety disorder.

An April 1995 medical statement from Dr. G. again reflects 
that the veteran had hypertensive vascular disease which was 
caused by his PTSD, that PTSD served as a stressor for his 
hypertension; and that, therefore, both conditions were 
related and both needed to be treated.  Recent diastolic 
pressures were noted to be as high as 100.  Dr. G. planned to 
follow the veteran on a regular basis and to continue 
treatment.  Dr. G. also referred to a study from the VA 
medical center in Charleston, South Carolina, entitled 
General Hospital Psychiatry, March 1994, Vol. 16, pp. 135 to 
137, that pointed out that there could be an exacerbation of 
PTSD symptoms in a patient with concurrent medical illness 
including hypertension.  

Dr. G. also referred to a study found in The Journal of 
Neurology, November 1992, Vol. 42, pp. 2225 to 2226, which 
noted the high frequency of hemorrhagic strokes during the 
Persian Gulf War, with increased occurrences of hypertension 
and PTSD causing hemorrhagic stroke.  PTSD and hypertension 
were combined to cause hemorrhagic strokes in thirty out of 
thirty-nine of the patients studied.

VA medical examination in May 1995 revealed blood pressure 
readings of 120/72, 114/68, and 110/70.  It was further noted 
that then-current medications of Procardia XL, Pravastatin, 
and Tenormin had been successful in maintaining well 
normalized blood pressure.  Extremities revealed no edema.  
The impression was hypertension, well controlled with 
medication.  Reference was made to hypertension recorded as 
far back as 1989.

A May 1995 VA medical statement from Dr. G. reflects that a 
review of hospital records, inpatient and outpatient, from 
the Coatsville VA medical center and the Philadelphia VA 
medical center for the period of 1989 to 1995 revealed 
systolic blood pressures to vary from 150 to a high of 220, 
and diastolic pressures ranging from 100 to 130.  The veteran 
had been followed by Dr. G. in the cardiology clinic, and it 
was noted that the veteran had hypertensive cardiovascular 
disease requiring treatment with Procardia XL and Tenormin.  
In any event, Dr. G. indicated that the veteran had 
significant hypertension requiring treatment with two 
medications.  

In addition, Dr. G. noted that he had been able to correlate 
an aggravation of PTSD symptoms secondary to the hypertension 
and conversely, an aggravation of his hypertension at times 
by his PTSD.  Dr. G. again referred to the study in The 
Journal of Neurology, November 1992, Vol. 42, pp. 2225 to 
2226, which noted that PTSD and hypertension were combined to 
cause hemorrhagic strokes in thirty out of thirty-nine 
patients studied, and Dr. G. believed that this obviously 
pointed out the relationship of the two conditions.  Dr. G. 
also once again noted the results from the study from the VA 
medical center in Charleston, South Carolina, General 
Hospital Psychiatry, March 1994, Vol. 16, pp. 135 to 137. 

In an additional medical statement, dated in June 1995, Dr. 
G. went on to comment that the veteran had essential 
hypertension rather than hypertension as secondary to other 
pathology such as renal disease.  He further noted that 
psychiatric issues and hypertension were discussed in Heart 
Disease, a Textbook of Cardiovascular Medicine, 1984, Vol. 2, 
Part 4, page 1834, wherein it was concluded that 
psychological conflicts and psychophysiologic mechanisms had 
been estimated as contributing substantially to the etiology 
of essential hypertension.  Dr. G. indicated that this fact 
was also pointed out in a Textbook of Essential Hypertension, 
1970, page 116, by H. Weiner.  While Dr. G. went on to note 
that he had been unable to identify and specific studies that 
demonstrated that PTSD caused hypertension, he opined that 
stress was obviously a factor in the etiology of essential 
hypertension.  Stress was also part of the PTSD syndrome and 
it certainly aggravated essential hypertension, and as noted 
above, others believed that it actually was a part of the 
etiology of essential hypertension.  

In summary, Dr. G. believed that the veteran had essential 
hypertension.  He further believed that the veteran had 
significant stress which, as noted in the reference, could 
serve as an etiology for essential hypertension.  PTSD 
certainly aggravated hypertension because of the stress and 
other features of the PTSD syndrome.  Dr. G. had not 
identified specifically hypertension resulting from PTSD, but 
went on to conclude that the coexisting stress did form an 
etiology for essential hypertension.  In the veteran's case, 
Dr. G. believed that when he was agitated and disturbed, his 
blood pressure had risen to significant levels and that this 
was well documented in the records.

A physician's report based on various studies, received from 
the veteran's service representative by the RO&IC in October 
1995, indicates that psychological stress played an important 
causative role in the development of hypertension and that 
veterans suffering from PTSD were at increased risk for 
developing hypertension.  The report further indicates that 
hypertension might be the cumulative effect of years of 
stress and the body's response to it.

In a remand in January 1997, the Board requested that the 
RO&IC obtain outstanding Social Security Administration (SSA) 
records, and also requested further medical opinions as to 
the whether PTSD caused identifiable additional disability 
with respect to the veteran's hypertension.

VA medical examination in February 1997 revealed that there 
was a diagnosis of hypertension in 1989 and an initial 
diagnosis of PTSD in 1980.  Blood pressure readings at this 
time were 140/72, 120/82, and 118/72.  It was further noted 
that blood pressure readings in April 1995 were 120/70 in the 
right arm and 110/68 on the left.  In November 1994, blood 
pressure was 120/80, and in June 1996, it was 126/76.  The 
diagnosis was hypertension, controlled on medication, with no 
evidence of any organ damage at this time.  It was this 
physician's opinion that hypertension could have been 
aggravated by the veteran's PTSD.

By a rating decision in March 1997, the veteran's evaluation 
for PTSD was permanently increased to 100 percent, effective 
from September 1993.

VA medical examination in September 1998 revealed that the 
veteran reported a history of an initial diagnosis of high 
blood pressure in 1989 and that he had been on two 
medications for this condition.  When he stopped taking one 
of his medications in 1998 pursuant to doctor's orders, he 
noted the onset of headaches and elevated blood pressure.  He 
was then advised to resume both medications.  The veteran 
indicated that he experienced recurrent episodes of severe 
anxiety and emotional reaction to his high blood pressure and 
PTSD.  He further related that he had been very concerned 
about his blood pressure and believed that if he was under 
stress, his blood pressure would rise.  He was also concerned 
about having a problem on a long-term basis.  At this time, 
blood pressure was 120/60 on the right, and 124/70 on the 
left.  The diagnosis included essential hypertension without 
evidence of target organ damage.  The examiner further 
commented that the veteran was documented to have 
hypertension some time ago, that this was controlled, and 
that the veteran had been advised that his hypertension was a 
stress-associated condition.  The examiner believed that the 
blood pressure could be elevated under stress.

The examiner went on to comment that hypertension was 
certainly a condition which could be aggravated by several 
factors.  In regards to the veteran's disability, the 
examiner concluded that he had hypertension, that he also had 
PTSD and was very excitable, that his hypertension was 
aggravated under conditions of stress and by PTSD, and that 
PTSD could also be associated with high blood pressure.  He 
concluded that the veteran hypertension certainly was 
aggravated by PTSD.

In a December 1998 addendum to the September 1998 examination 
report, the examiner indicated that the veteran had essential 
hypertension and PTSD.  He also noted that his hypertension 
was well controlled with medication.  He further noted that 
PTSD was known to increase the blood pressure.  However, 
while there was no evidence of target organ damage, his blood 
pressure was elevated.  At this time, he could not attribute 
any disability produced by the veteran's hypertension.

In a final addendum, dated in January 1999, the examiner 
concluded that there was no increased manifestation of the 
veteran's hypertension secondary to PTSD, that the veteran's 
blood pressure was well controlled with appropriate use of 
medication, that there was no manifestation of target organ 
damage due to hypertension, and that the need for regular use 
of blood pressure medication was necessary on an ongoing 
basis.

At the veteran's hearing before a member of the Board in May 
1999, the veteran testified that he had been service 
connected for PTSD since 1983 (transcript (T.) at p. 3).  He 
further noted that his PTSD had worsened since 1983, and that 
this disability was currently rated as 100 percent disabling 
(T. at p. 3).  He continued to have intrusive thoughts of 
Vietnam, and when he had such thoughts, his blood pressure 
would rise (T. at pp. 6-7).  On one occasion, his blood 
pressure rose to 210/130 as a result of his PTSD (T. at p. 
7).  At that time, the veteran was given Morphine (T. at p. 
7).  The veteran believed that his blood pressure would rise 
in conjunction with and as a cause of his PTSD (T. at pp. 7-
8).  

He further indicated that the physician who conducted the VA 
examination at the Coatesville VA medical center in 1997 or 
1998 believed that the veteran's PTSD exacerbated his 
hypertension and possibly even triggered it (T. at p. 8).  
This view was also reportedly shared by an examiner at the VA 
medical center in Wilmington approximately six months later 
(T. at p. 8).  The worst episode was in 1994 (T. at p. 8).  
The veteran indicated that he had been told by one or more 
physicians that his service-connected disability was the 
causal effect for his hypertension (T. at p. 9).  He went on 
to state that "everybody" concurred that his service-
connected disability was causing the problem and that 
hypertension was, in fact, secondary to and as a direct 
result of PTSD (T. at p. 9).  The veteran's spouse also 
believed that the veteran's hypertension was related to his 
PTSD (T. at p. 12).


Analysis

At the outset, the Board notes that at the time of the 
Board's previous remands, the Board found that under the case 
law, the veteran's claim must be regarded as well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991), and that remand for 
further action was warranted. 

In this regard, the Board notes that the RO&IC obtained 
Social Security Administration (SSA) records, and provided 
the veteran with an additional medical examination and 
hearing before a member of the Board.  Consequently, the 
Board finds that a reasonable effort has been made to comply 
with the requests set forth in the Board's remand and that in 
view of the Board's decision as set forth below, further 
remand of this matter for additional evidentiary development 
is not warranted.

It is not claimed or otherwise shown that hypertension was 
present in or soon after separation from service.  The 
contentions advanced in this case are related solely to an 
associative relationship between PTSD and hypertension.

The Board also notes that the veteran's service-connected 
PTSD is now rated as 100 percent disabling, reflective of 
profound impairment from 1993.

In this case, there is also rather compelling evidence that 
the worsening of the veteran's PTSD between 1989 and 1993 was 
contemporaneous with a similar rather dramatic increase in 
hypertensive symptomatology, and that this, in turn, was 
concurrent with the development of ongoing elevated blood 
pressure readings ultimately diagnosed as hypertension and 
requiring continual medication.

While the opinions which acknowledge some relationship 
between hypertension and PTSD have most recently been 
followed by a VA medical opinion apparently finding no 
additional disability referable to the impact of the 
veteran's PTSD on the his hypertension under Allen v. Brown, 
supra (this will be discussed further below), the Board is 
impressed by the fact that the evidence supporting a direct 
relationship between PTSD and hypertension is essentially 
uncontradicted by any other physician whose opinion is of 
record.  The tenets of Colvin v. Derwinski, supra, and other 
judicial mandates clearly preclude VA or the Board from 
unilaterally substituting its own opinion to the contrary 
based on its own judgment.

Although the Board previously sought further development as 
to the issue of aggravation, the Board finds that a review of 
that evidence and critical evidence already of record leads 
to the conclusion that the veteran's hypertension is causally 
related to the veteran's PTSD.  First, there is medical 
evidence offered by both Dr. G. and Dr. A., both of whom are 
treating physicians, that essential hypertension is related 
to the veteran's PTSD.  More specifically, Dr. G. opines that 
stress from the PTSD contributed to the veteran's 
hypertension.  In addition, Dr. A. in January 1995 notes a 
specific episode in which elevated blood pressure was related 
to PTSD.  

Finally, the Board notes that although its decision may seem 
to be inconsistent with the opinions of the most recent VA 
examiner, the Board finds that a close inspection of the 
examiner's opinions reveals that this is not the case.  

First, while the most recent examiner indicated that there 
was no increased manifestation of the veteran's hypertension 
secondary to PTSD, the Board observes that the examiner also 
noted the veteran's need for regular use of blood pressure 
medication on an ongoing basis.  Thus, it is apparent that 
the examiner did not consider the fact that a history of 
diastolic pressure predominantly 100 or more or the 
requirement of continuous medication are representative of 
disability under the applicable rating criteria.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).  Therefore, 
the Board would infer that by acknowledging the need for 
continuous medication, the examiner acknowledged some measure 
of additional disability, and that further remand to confirm 
this interpretation in light of the physician's statements 
and other opinions of record is unnecessary and would be an 
unwarranted use of VA resources.  

In summary, the Board finds that while the findings are not 
universal or unequivocal in nature, the evidence is indeed 
consistently in equipoise with regard to an etiological and 
influential relationship between the veteran's PTSD and its 
ramifications, and hypertension; and that the benefit of the 
doubt under these circumstances must be resolved in the 
veteran's favor.  Consequently, service connection for 
hypertension as secondary to service-connected PTSD is in 
order.  


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected PTSD is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

